Title: From John Adams to Samuel Cooper, 23 February 1780
From: Adams, John
To: Cooper, Samuel


     
      Dear sir
      Paris Hotel de Valois Rue de Richelieu Feb. 23. 1780
     
     I knew not when I undertook so readily to take the Care of your Grandson what I was about, little foreseeing a Journey of near four hundred Leagues by Land, in the Extremity of Winter, over the worst Roads and the vilest Accommodations and at the same time the most expensive of all Europe.
     I think myself very happy however to have at length reached Paris, without any essential Injury to the Health of any one of the Company, although all were at several times in the Utmost danger of fatal Colds and Fevers.
     I have had the Honour to pay and Receive Visits, and to dine with the Comte D’Estaing, Since my Arrival. He is much your Friend, and takes a great Pleasure in shewing certain Pictures. His Wounds are much better, and We are wishing to see him again in Command. He is very popular in France, as many Symptoms have shewn, in many Places, particularly in the Feast which was made at Bourdeaux, in honour of him, and lately at the opera, when an Actor attracted an Applause of a Quarter of an Hour, resounding like Thunder by going up to the Comtes Lodge and offering him a Crown of Lawrel in a Place where the Piece had offered such a Crown to an Hero.
     We cannot to this day ascertain, with Precision, whether Rodney is in Gibrater or gone to the West Indies—nor whether done Gasten has joined Don Cordova—from whence I conclude that Rodney is gone to the West Indies, and upon the whole I believe Cordova and Gasten are joined.
     The Blow to D’Estaing at Savanna, that to Langaras Squadron, the succours thrown into Gibraltar, the Capture of the Caracca fleet, added to the Affair of Omoa, will banish all Thoughts of Peace from many Minds, which would otherwise have entertained hopes of it in England. The Ministers would not have thought of it, if all these Events had gone against them, at least that is my Opinion. In great Haste your Friend and sert
    